DETAILED ACTION

The preliminary amended claims 18-34 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-34 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 20130041509).

As per claim 18, Saito et al. (US 20130041509) teaches an articulated robot (see Fig. 1) comprising: a lumbar portion (see Fig. 2, element 7) including a first joint that rotates about a first axis vertical axis (see abs., for first joint) which is a; a second joint (see abs., for second joint) connected to the lumbar portion (see Fig. 2, element 7) and rotating about a second axis parallel or substantially parallel to a horizontal plane (see Fig. 1); a first arm connected to 
    PNG
    media_image1.png
    859
    597
    media_image1.png
    Greyscale
the second joint and rotating about the second axis (see Figs. 1 and 2); a third joint connected to the first arm and rotating about a third axis parallel or substantially parallel to the second axis(see Fig. 1); and a second arm connected to the third joint and rotating about the third axis (see Figs. 1 and 2); wherein when the first arm extends parallel or substantially parallel to the first axis (see Fig. 1), a clearance through which the second arm rotating about the third axis can pass in a planar area between the second axis and the third axis is provided between the second arm and the first arm and between the second arm (see Fig. 1, which encompass all the above limitations) and the lumbar portion (see Fig. 2, element 7). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Saito et al. into the intended end result, thereby improving the articulated robot as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 19, Saito et al. teaches wherein the second arm includes: a fourth joint that rotates about a fourth axis orthogonal or substantially orthogonal to the third axis (see Fig. 2); and a fifth joint that rotates about a fifth axis orthogonal or substantially orthogonal to the fourth axis (see Fig. 2) (see Fig. 2).

As per claim 20, Saito et al. teaches wherein the second arm further includes a sixth joint that rotates about a sixth axis orthogonal or substantially orthogonal to the fifth axis (see Fig. 1).

As per claim 21, Saito et al. teaches wherein the fourth and sixth joints are roll joints; and the fifth joint is a pitch joint (see Figs. 1 and 2).

As per claim 22, Saito et al. teaches wherein the clearance is provided when joint variables of at least the fourth and the fifth joint have values within a specific predetermined limited range (see Fig. 2).

As per claim 23, Saito et al. teaches wherein, when a central axis of the second arm is parallel or substantially parallel to the vertical axis (see Figs. 1 and 2), the central axis is offset in a horizontal direction from the vertical axis (see Figs. 1 and 2).

As per claim 24, Saito et al. teaches wherein the lumbar portion is located below the second axis (see Fig. 2, element 7).

As per claim 25, Saito et al. teaches a controller (see abs.) that controls the articulated robot (see Fig. 1); wherein each joint includes a motor (see par. [0098]) (see par. [0098]) electrically connected to the controller (see abs.); and the controller (see abs.) causes the second arm to generate a motion of passing through the planar area by rotating each motor (see par. [0098]) (see par. [0098]).

As per claim 26, Saito et al. teaches wherein, when moving an end of the second arm from a first position to a second position, the controller (see abs.) chooses one of a first path in which the second arm takes a peculiar posture when passing through the planar area and a second path in which the second arm avoids the peculiar posture without passing through the planar area (see Figs. 1 and 2).

As per claim 27, Saito et al. teaches wherein the controller (see abs.) calculates a time required to move an end of the second arm from the first position to the second position for each of the first path and the second path and chooses a path of the first path and the second path that takes a shortest time (see Figs. 1 and 2 and par. [0094]).

As per claim 28, Saito et al. teaches wherein the controller (see abs.) chooses one of the first path and the second path according to an instruction of a user (see Figs. 1, 2 and par. cl.).

As per claim 29, Saito et al. teaches wherein when the second arm passes through the planar area to move an end of the second arm from a first position to a second position (see Figs. 1 and 2), assuming that a circle drawn by a projected point obtained by projecting the second arm reference point perpendicularly or substantially perpendicularly to the horizontal plane due to rotation of the lumbar portion (see Fig. 2, element 7) at a peculiar posture when the second arm passes through the planar area is a peculiar point locus circle; the controller (see abs.) chooses a tangent to the peculiar point locus circle, the tangent being parallel or substantially parallel to a projected line segment obtained by projecting a line segment from the first position to the second position perpendicularly or substantially perpendicularly to the horizontal plane, and chooses, as a horizontal plane projection path of the second arm reference point, a path through which the projected point of the second arm reference point passes a point of intersection of the tangent and the peculiar point locus circle (see Fig. 1, which encompass all the above limitations).

As per claim 30, Saito et al. teaches wherein the controller (see abs.): chooses an in-position area extending outside the peculiar point locus circle in the horizontal plane; segments the horizontal plane projection path of the second arm reference point into an inverse kinematics calculation portion outside the in-position area and a forward kinematics calculation portion inside the in-position area; when the projected point of the second arm reference point moves in the inverse kinematics calculation portion, calculates values of joint variables of the first joint and the second joint from coordinates on the horizontal plane projection path by inverse kinematics calculation, and rotates motors (see par. [0098]) (see par. [0098]) of the first joint and the second joint based on the calculated values of the joint variables; and when the projected point of the second arm reference point moves in the forward kinematics calculation portion, changes at least the value of the joint variable of the second joint in sequence and rotates the motor (see par. [0098]) (see par. [0098]) of the second joint based on the changed value (see par. [0084]).

As per claim 31, Saito et al. teaches wherein, when the projected point of the second arm reference point moves in the forward kinematics calculation portion, the controller (see abs.) further changes the value of the joint variable of the first joint in sequence and rotates a motor (see par. [0098]) (see par. [0098]) of the first joint based on the changed value (see par. [0084]).

As per claim 32, Saito et al. teaches wherein the controller (see abs.) changes a posture of the second arm in accordance with shapes of an end effector and an object being transported so that the end effector and the object being transported do not interfere with the lumbar portion (see Fig. 2, element 7) when the second arm passes through the planar area (see Figs. 1 and 2).

As per claim 33, Saito et al. teaches wherein the controller (see abs.) rotates the lumbar portion (see Fig. 2, element 7) about the first axis when the second arm passes through the planar area (see Figs. 1 and 2).

As per claim 34, Saito et al. further comprising a cover including a curved surface aligned with at least a portion of a locus of the third joint (see Figs. 1 and 2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20190231447 is directed to an End effectors for driving tools at surgical sites along trajectories maintained by surgical robots. A tool has interface and working ends. An end effector has a mount to attach to the surgical robot, and an actuator configured to generate torque. A drive assembly with a geartrain translates rotation from the actuator into rotation of a drive conduit supported about an axis. A rotational lock operatively attached to the drive conduit releasably secures the tool for concurrent rotation about the axis, and an axial lock releasably secures the tool for concurrent translation with the drive conduit along the trajectory maintained by the surgical robot. The axial lock is operable between a release configuration where relative movement between the drive assembly and the tool is permitted along the axis, and a lock configuration where relative movement between the drive assembly and the tool is restricted along the axis;
US-20150013492 is directed to A robot includes a body, a first arm, and a second arm. The first arm includes one joint, an adjacent joint that is adjacent to the one joint, and another adjacent joint that is adjacent to the adjacent joint. When the first arm is extended in a vertical orientation relative to the body, the one joint of the first arm has a rotation axis that is offset by a first distance in a first horizontal direction from a rotation axis of the adjacent joint of the first arm, and the another adjacent joint of the first arm has a rotation axis that is offset by a second distance in a second horizontal direction from the rotation axis of the adjacent joint of the first arm. The first horizontal direction is opposite to the second horizontal direction;
US-20110219906 is directed to An articulated manipulator includes a base body, a first arm body, a second arm body having a second arm center axis, and a third arm body. A first joint part connects the base body and a first end portion of the first arm body rotatably around a first rotation axis. A second joint part connects a second end portion of the first arm body and a third end portion of the second arm body rotatably around a second rotation axis. A third joint part connects a fourth end portion of the second arm body and a fifth end portion of the third arm body rotatably around the third rotation axis. When the first, second and third arm bodies are all erected with respect to a installation surface, the first rotation axis, the second arm center axis, and the third rotation axis are substantially aligned with each other;
US-10960537 is directed to A robot arm mechanism capable of structurally eliminating or reducing a singular point posture within a movable range has a plurality of joints. The first joint is a rotational joint that rotates on a first axis, a second joint is a rotational joint that rotates on a second axis, and a third joint is a linear motion joint that moves along a third axis. The first joint, the second joint and the third joint are arranged in order from a base. The first joint is arranged so that the first axis is perpendicular to the base. The second joint is offset with respect to the first joint in a direction (Z axis direction) of the first axis and a direction (Y axis direction) perpendicular to the first axis;
US-10737378 is directed to A robot includes: a base; a first arm which is provided on the base so as to be rotatable around a first rotation axis; and a second arm which is provided on the first arm so as to be rotatable around a second rotation axis having an axial direction different from the axial direction of the first rotation axis, an angle formed by the first arm and the second arm is set as 0.degree., when seen in the axial direction of the second rotation axis, and the second arm does not interfere with an attachment surface where the base is provided, when the angle is 0.degree;
US-9764480 is directed to A robot includes a body, a first arm, and a second arm. The first arm includes one joint, an adjacent joint that is adjacent to the one joint, and another adjacent joint that is adjacent to the adjacent joint. When the first arm is extended in a vertical orientation relative to the body, the one joint of the first arm has a rotation axis that is offset by a first distance in a first horizontal direction from a rotation axis of the adjacent joint of the first arm, and the another adjacent joint of the first arm has a rotation axis that is offset by a second distance in a second horizontal direction from the rotation axis of the adjacent joint of the first arm. The first horizontal direction is opposite to the second horizontal direction;
US-20160236359 is directed to A counterbalancing linkage mechanism includes a base link including a first joint; a second link forming a second joint to be rotatably connected to the base link; and a counter balancer having one portion disposed at the second joint and another portion movably disposed at the base link along a length direction of the second link. The counter balancer compensates a gravitational torque generated due to a weight of the second link when the second link rotates on the second joint. A third link is connected to the second link. The counter balancer comprises a counter balancer delivery portion connected to the second link and rotating by the rotation of the second link. A counter balancer driving portion is in contact with the counter balancer delivery portion, linearly moves by the rotation of the counter balancer delivery portion, and compensates the gravitational torque and a load capacity due to interaction with the counter balancer delivery portion;
Souissi et al., is directed to Design optimisation of parallel joint mechanism for humanoid spine;
Roderick et al., is directed to Design of an arm exoskeleton with scapula motion for shoulder rehabilitation;
Yongfeng et al., is directed to Structure Optimization of a Bi-planar Parallel Mechanism for Spine Surgeries;
Malosio et al., is directed to Analysis of elbow-joints misalignment in upper-limb exoskeleton.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    150
    150
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B